DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
	Application Status
Claims 1-8 and 11 are pending and have been examined in this application. Claim 1 is amended, claims 2, 4, 7, 8 and 11 are previously presented, claims 3 and 5-6 are original, and claims 9-10 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9730437 B2) to Marks in view of (US 5329723 A) to Liul, (US 20070017149 A1) to Rodgers, and (US 20170112119 A1) to Novatney.
In regards to claim 1, Marks teaches an animal trap, comprising: two substantially opposing sidewalls (Marks; Annotated M1, M4 below), a rear wall (Marks; Annotated M3 below), a top wall (Marks; Annotated M2 below), a bottom wall (Marks; Annotated M5 below) and an opening (Marks; Annotated M6 below) defining an interior trap chamber (Marks; see fig 5); a trap door (Marks; Front door 40) having a first end hingedly (Marks; hinge 43) mounted within the trap chamber (Marks; see fig 1), whereby the trap door is pivotable from a first substantially diagonal position (Marks; shown by lines in fig 1, see elements 40) to a second position substantially parallel to an underside of the top wall (Marks; shown in fig 1, see elements 40); a bar (wire 47) disposed on the trap door (Marks; see fig 10 where 47 is on trap door 40); a pivotable hook (Marks; latch 30) disposed proximate to the top wall (Marks; see fig 1 where 30 is within the circle 2), the hook comprising a shaft segment (Marks; length of latch 30) and a pocket (Marks; Shelf 34) configured to receive the bar disposed on the trap door (Marks; see figure 2); a trigger plate (Marks; front of the trip tray 50) hingedly mounted (Marks; pivot 51) within the interior trap chamber (Marks; see fig 1), the trigger plate disposed at an angle [see fig 1 which appears to show a slight elevation of the right end of trigger 50 with respect to the lower left end of trigger 50, and see fig 11, where the angle is horizontal or with a tilt downwards], the trigger plate having a first end facing the opening and a second end facing the rear wall (Marks; the front of the trip tray 50 has an end which faces the opening of the trap M8 and an end that faces the rear wall M7, where M7 is between the bait chamber and the stepping portion of the plate); a crossbar (Marks; trip link 92) having a first end in contact with the trigger plate (Marks; see fig 9) and a second end in contact with the hook (Marks; see fig 9 or fig 3), whereby the trigger plate is configured to move downwardly and thereby impart movement to the crossbar to move in a direction toward the opening, such that the hook pivots toward the opening to release the bar disposed on the trap door [see fig 9-11, where fig 9 shows the crossbar and hook holding the door open, and where fig 11 shows the trip plate movement that actuates the crossbar and hook to release the trap door], and a bait chamber  (Marks; 54) between the second end of the trigger plate and the rear wall (Marks; where 54 is located between the M7 of the plate 50, which is stepped on by an animal, and the rear wall at M3).

    PNG
    media_image1.png
    512
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    504
    720
    media_image2.png
    Greyscale

Marks fails to teach the opposite; whereby the trigger plate is configured to move downwardly and thereby impart movement to the crossbar to move in a direction toward the rear wall such that the hook pivots toward the rear wall to release the bar disposed on the trap door, as well as a bait chamber having an opening on the bottom wall and an access door, that is hingedly mounted to the bottom wall and whereby the bait chamber is disposed in an area of the bottom wall between the second end of the trigger plate and the rear wall.
Liul FIG 2 teaches the opposite; whereby the trigger plate (Liul; step member 18) is configured to move downwardly and thereby impart movement to the crossbar (Liul; 19) to move in a direction toward the rear wall such that the hook pivots toward the rear wall to release the bar (Liul; locating member 17) disposed on the trap door (Liul; 10) [Where when 18 is depressed, 19 is pulled towards the rear end of the trap of FIG 2, pulling back the hook 20 such that it moves towards the rear end of the trap of FIG 2, releasing 17 such that the door 10 can fall shut].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Marks such that its door closure mechanism works in the reverse; a pocket facing the opening, the hook pulled back towards the rear end of the trap along with the crossbar, such as the one taught by Liul. The movement of hook in this alternative direction prevents the chances of the door becoming jammed or caught on the hook since the hook moves out of the way of the door’s path of motion when closing.
Marks as modified by Liul fails to teach a bait chamber having an opening on the bottom wall and an access door, that is hingedly mounted to the bottom wall and whereby the bait chamber is disposed in an area of the bottom wall between the second end of the trigger plate and the rear wall.
Rodgers teaches a bait chamber (Rodgers; 25) having an opening (Rodgers; See FIG 5c and 5b) on the bottom wall (Rodgers; see FIGs 5c and 5b) and whereby the bait chamber is disposed in an area of the bottom wall between the second end of the trigger plate and the rear wall (Where Marks teaches the location of the bait between the trigger plate and the back wall, and Marks in view of Rodgers teaches the bait chamber formed in the bottom wall between the trigger plate and the back wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marks as modified by Liul to place a bait compartment with an opening in the bottom wall of the trap between the trigger plate and the rear wall as taught by Rodgers. This is advantageous because it ensures animals can’t access the bait without fully stepping onto the front of the trigger plate, and it also allows bait to be replenished in a bait chamber without having to access the interior of the trap (see latter half of para. 0030 of Rodgers).
Marks as modified by Liul and Rodgers fail to explicitly teach where the bait chamber has an access door, that is hingedly mounted to the bottom wall.
Novatney teaches where the bait chamber has an access door, that is hingedly mounted (Novatney; hinged lid 65, [0037]) to the bottom wall (Marks as modified by Liul and Rodgers has the bait chamber opening on the bottom wall, therefore it would be obvious to add a hinged door to that opening on the bottom wall of the trap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marks as modified by Liul and Rodgers to provide a hinged access door for the bait box as taught by Novatney, the opening of which is on the bottom wall in the previously combined Marks as modified by Liul and Rodgers. The motivation for doing so would be to provide a way to secure the bait from falling out, and allow repeated and reusable access.

In regards to claim 3, Marks as modified by Liul, Rodgers, and Novatney teach the animal trap of Claim 1, whereby the pivotable hook (Marks; latch 30) comprises a hole (Marks; opening at pivot 32) through the shaft segment (Marks; length of latch 30), the hole being mounted on an axle (Marks; pivot 32) [to mount the latch 30 to the top of the cage top/ceiling].

In regards to claim 4, Marks as modified by Liul, Rodgers, and Novatney teach the animal trap of Claim 1, further comprising a projection (Marks; tab 31) extending upwardly from the pivotable hook (Marks; latch 30) (Marks; see fig 2) whereby the projection is disposed in a position that is higher than the top wall (Marks; see FIG 2 where the projection 31 exists above the uppermost part of the top wall).

In regards to claim 5, Marks as modified by Liul, Rodgers, and Novatney the animal trap of Claim 4, whereby the projection (Marks; tab 31) is sized and shaped to interface with a user's thumb. 

In regards to claim 8, Marks as modified by Liul, Rodgers, and Novatney teach the animal trap of Claim 1, wherein the bait chamber comprises an area within the interior trap chamber (Rodgers; within 25 with a roof wall that joins the walls, see roof of 25), but Marks, Liul, and Rodgers fail to teach it formed of a first sidewall, a second sidewall, a third sidewall, a fourth sidewall.
Novatney teaches the area formed of a first sidewall, a second sidewall, a third sidewall, a fourth sidewall and a roof wall that joins the first, second, third, and fourth sidewalls (Novatney; See FIG 1, where bait box is made of walls 61, 62, 63, 64, 66 of which could be any of the sidewalls or roof [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the bait container of Mark as modified by Liul and Rodgers such that it has sidewalls as taught by Novatney. The sidewalls are advantageous because it provides for a larger space to contain more bait. 
Additionally, it would have been an obvious matter of design choice to make the bait chamber cuboidal rather than semi-cylindrical, of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In regards to claim 11, Marks as modified by Liul, Rodgers, and Novatney teach the animal trap of Claim 10, whereby the bait chamber access door (Novatney; removable lid 65) further comprises a fastening mechanism (Novatney; latch 68).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9730437 B2) to Marks as modified by (US 5329723 A) to Liul, (US 20070017149 A1) to Rodgers, and (US 20170112119 A1) to Novatney as applied to claim 1 above, further in view of (US 20020011019 A1) to Stoico or (US 20160198697 A1) to Zhu.
In regards to claim 2, Marks as modified by Liul, Rodgers, and Novatney teaches the animal trap of Claim 1, further comprising a spring (Marks; 67) indirectly mounted to the second end (Marks; see fig 3) of the crossbar (Marks; link bar 92), the spring biasing the crossbar a first direction (Marks; set position of fig 9) (Marks; see col 10 line 65 - col 11 line 16, and col 11 lines 46-61).
Marks as modified by Liul, Rodgers, and Novatney fail to teach the spring directly mounted to the second end of the crossbar, the spring biasing the crossbar in the direction of the opening.
Stoico or Zhu teach the spring (Stoico; 162) (Zhu; 7) directly mounted to the second end of the crossbar (Stoico; actuator rod 146) (Zhu; connecting rod 5) the spring biasing the crossbar in a first direction (Stoico; pulls rod towards the door, [0092] and figs. 5, 6) (Zhu; spring makes connecting rod lean towards top and front of cage [0018] lines 19-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the spring indirectly mounted to the crossbar in Marks as modified by Liul, Rodgers, and Novatney for the spring directly mounted to the crossbar as in Stoico or Zhu. Both provide a biasing effect for the crossbar. The direct spring and crossbar mounts of Stoico or Zhu provides a biasing spring that is out of the way of the door, which lessens the chances of interference. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9730437 B2) to Marks as modified by (US 5329723 A) to Liul, (US 20070017149 A1) to Rodgers and (US 20170112119 A1) to Novatney as applied to claim 1 above, further in view of (US 20160135444 A1) to Pomerantz.
In regards to claim 6, Marks as modified by Liul, Rodgers, and Novatney teach the animal trap of claim 1, but fails to teach a secondary hook mounted on the trap door, the secondary hook configured to secure the trap door in the second position.
Pomerantz teaches a secondary hook (Pomerantz; safety connectors 222) mounted on the trap door (Pomerantz; 108) [see [0048] and fig 3], the secondary hook configured to secure the trap door in the second position [see fig 6 and [0048]].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Marks as modified by Liul, Rodgers, and Novatney with secondary hooks as taught by Pomerantz. The addition of hooks to secure the door to the upper wall provides a way to open the trap without having to worry about accidentally triggering it, which is beneficial for releasing animals and maintenance or cleaning of the cage interior.

In regards to claim 7, Marks as modified by Liul. Rodgers, Novatney, and Pomerantz teaches the animal trap of Claim 6, whereby the secondary hook comprises a lower aspect (Pomerantz; Annotated P1 below) pivotably mounted [the lower aspect loops around portion of the door to pivot between fig 5 and fig 6] to the trap door (Pomerantz; 108) and an upper hook segment (Pomerantz; upper portion of 222) configured to capture a segment of the top wall (Pomerantz; see fig 6).

    PNG
    media_image3.png
    801
    690
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Marks teaches an “embossed or printed on optional recess 54 of the trip tray.” Thus, to the extent that Marks teaches any bait compartment whatsoever, it is a recess within the trip tray – and not “in an area of the bottom wall between the second end of the trigger plate and the rear wall.”” 
Examiner respectfully disagrees and notes that the combination of references teach this feature, where Marks teaches the trip tray portion between the ends M7 and M8, the end M7. The bait chamber thus exists in a space between the second end M7. Rodgers further teaches where it would have been obvious to place this bait chamber in the bottom wall to allow a user to change out the bait without requiring one to reach into the trap itself. Therefore the combination of references teach this amended language as applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647             
/DARREN W ARK/Primary Examiner, Art Unit 3647